[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter came before the court on an objection to an Attorney Trial Referee's (ATR) report. The report, dated August 10, 2001, found in favor of the plaintiff on the issue of Liability only, and expressly did not decide the issue of damages. In fact, the ATR has attempted to schedule further proceedings on the latter issue. This bifurcation of proceedings was agreed to by all counsel.
The court deems it inappropriate to consider the ATR's report at this time. The court will hear and determine all objections to the ATR's report or reports only after the ATR has considered and reported on the damages and any other remaining issues.
ADAMS, Judge.